            Case 2:19-cv-00696-CB Document 26 Filed 01/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TONYA HERBIN, JENNIFER TABOR,             )
and BRETT TYSON, individually and on      )
behalf all others similarly situated      )
                                          )
                      Plaintiffs,         )     Civil Action No. 19-696
                                          )
       v.                                 )     Judge Cathy Bissoon
                                          )
THE PNC FINANCIAL SERVICES                )
GROUP, INC. and PNC BANK, N.A.,           )
                                          )
                      Defendants.         )

                                    JUDGMENT ORDER

       FINAL JUDGMENT hereby is entered pursuant to Rule 58 of the Federal Rules of Civil

Procedure. This case has been marked closed.

       IT IS SO ORDERED.


January 27, 2020                                s\Cathy Bissoon
                                                Cathy Bissoon
                                                United States District Judge
cc (via ECF email notification):

All Counsel of Record
